    •
'   '        Case 3:19-cr-02457-GPC Document 33 Filed 07/02/19 PageID.34 Page 1 of 4



                                                                                   FILED
         1  ROBERTS. BREWER, JR.
            United States Attorney                                                   JUL O2 2019
         2 SHAUNA R. PREWITT
          _ Ass.is.tant .. U.S._At.torney ___ ··-· _____ _                     CLERK, U.S. o:~STRICCillJRT
                                                                           -BOUTHERNOISTR t       CALIFORNIA
         3 Illinois State Bar No. 6300593                                  BY                           DEPUTY
            United States Attorney's Office
         4 880 Front Street, Room 6293
            San Diego, California 92101-8893
         5 Telephone: (619) 546-7937

         6    Attorneys for Plaintiff
              UNITED STATES OF AMERICA
         7

         8                                   UNITED STATES DISTRICT COURT

         9                               SOUTHERN DISTRICT OF CALIFORNIA

        10     UNITED STATES OF AMERICA,                           Case No.

        11                                   Plaintiff,            STIPULATION OF FACT AND
                                                                   JOINT MOTION FOR RELEASE OF
        12            v.                                           MATERIAL WITNESS (ES) AND
                                                                   ORDER THEREON
        13     JOSEPH WILLIAM DOUGHERTY (1),
                                                                    (Pre-Indictment
        14                                   Defendant.               Fast-Track Program)

        15

        16            IT IS HEREBY STIPULATED AND AGREED between plaintiff, UNITED STATES

        17    OF   AMERICA,       by   and    through     its   counsel,   Robert      S.    Brewer,        Jr.,

        18    United States Attorney,           and Shauna R.     Prewitt, Assistant United States

        19    Attorney,     and defendant        JOSEPH WILLIAM DOUGHERTY,          by and through and

        20    with    the   advice     and   consent of defense        counsel,   Aron Lee        Israelite,

        21    that:

        22            1.    Defendant agrees to execute this stipulation on or before the

        23    first preliminary hearing date and to participate in a full and complete

        24    inquiry by the Court into whether defendant knowingly, intelligently and

        25    voluntarily entered into it.

        26            2.    The    material      witnesses,     Obed    Avila-Morales,         Jose      Manuel

        27    Mondragon-Lemus and Julio Cesar Roman-Rodriguez, in this case:

        28                  a.     Are aliens with no lawful right to enter or remain in the
                                   United States;
              SRP:mz:6/17/19
     Case 3:19-cr-02457-GPC Document 33 Filed 07/02/19 PageID.35 Page 2 of 4
                       ('


 1               b.   Entered or attempted to enter the United States illegally
                      on or about June 2, 2019;
 2
                 c.    Were found in a vehicle, driven by defendant near Tecate,
 3                    ·California -·and that ·defendant krrew ·· or actect-·in · rec-kl·ess
                       disregard of the fact that they were aliens with no lawful
 4                     right to enter or remain in the United States;

 5               e.   Were each paying $8,000 to others to be brought into the
                      United States illegally and/or transported illegally to
 6                    their destination therein; and,

 7               f.   May be    released and         remanded     immediately to the
                      Department of Homeland         Security    for return to their
 8                    country of origin.

 9         3.    The vehicle driven by defendant in this case:

10               a.   Was seized as evidence and is held by the Department of
                      Homeland Security;
11
                 b.   May be released as evidence and immediately disposed of
12                    by the Department of Homeland Security.

13         4.    After the court has ordered the material witnesses released,

14    pursuant to this stipulation and joint motion,             if defendant does not

15    plead guilty to a     violation of 8 U.S.C.        §   1324,   for    any reason,   or

16    thereafter withdraws his guilty plea to that charge,                 defendant agrees

17    that in any proceeding, including, but not limited to, motion hearings,

18    trial, sentencing, appeal or collateral attack, that:

19               a.   The stipulated facts set forth in paragraph 2 above shall
                      be admitted as substantive evidence;
20
                 b.   The United States may elicit hearsay testimony from
21                    arresting agents regarding any statements made by the
                      material witness (es) provided in discovery, and such
22                    testimony shall be admitted as substantive evidence under
                      Fed. R. Evict. 804 (b) (3) as statements against interest
23                    of (an) unavailable witness(es);

24               c.   Understanding that under Crawford v. Washington, 124 S.
                      Ct. 1354 (2004), "testimonialn hearsay statements are not
25                    admissible   against    a  defendant   unless  defendant
                      confronted and cross-examined the witness(es) who made
26                    the "testimonialn hearsay statements, defendant waives
                      the right to confront and cross-examine the material
27                    witness(es) in this case; and,

28               d.   Defendant waives the opportunity to examine the vehicle
                      or object to its unavailability in this case.
     Case 3:19-cr-02457-GPC Document 33 Filed 07/02/19 PageID.36 Page 3 of 4




 1            5.   By   signing   this     stipulation          and    joint      motion,      defendant

 2    certifies    that   defendant      has    read    it   (or      that   it   has   been    read   to

-3    defendant in defendant's native language).                   · Defendant certifies further

 4    that defendant has discussed the terms of this stipulation and joint

 5    motion with defense counsel and fully understands its meaning and effect.

 6            Based on the foregoing,          the parties jointly move the stipulation

 7    into evidence and for the immediate release and remand of the above-

 8    named material witness(es)          to the Department of Homeland Security for

 9    return to their country of origin.

10            It is STIPULATED AND AGREED this date.
11                                                     Respectfully submitted,

12                                                     ROBERT

13

14   ~-7~/J_L__c'-I- - - - -                            H UNA R. PR WITT
15                                                     Assistant U.S. Attorney

16

17    DATED                                            AR~
                                                       Defense Counsel
18
19       6~/ @,C, / 19
      DATED                                            JOS PWILLIA~ DOUGHERTY
20                                                     Defendant

21

22

23

24

25

26

27

28
I   •   •   ~
                     Case 3:19-cr-02457-GPC Document 33 Filed 07/02/19 PageID.37 Page 4 of 4




                 1                                      0 RD ER

                 2            Upon joint application and motion of the parties,       and for good

                ·3    cause shown,

                 4            THE STIPULATION is admitted into evidence; and

                 5            IT IS ORDERED that the above-named material witness(es) be released

                 6    and remanded forthwith to the Department of Homeland Security for return

                 7    to their country of origin.

                 8            SO ORDERED.

                 9

                10       1(///11
                      DATED                                 United States :agifitrate Jud
                11
                12

                13

                14
                15
                16
                17
                18

                19

                20
                21
                22
                23

                24

                25
                26

                27
                28
